


Exhibit 10.1


PHANTOM STOCK PLAN FOR
DIRECTORS OF
REINSURANCE GROUP OF AMERICA, INCORPORATED
AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2016


1.
PURPOSE

The purpose of the Phantom Stock Plan for Directors of Reinsurance Group of
America, Incorporated (the “Plan”) is to encourage the highest level of director
performance by members of the Board of Directors of Reinsurance Group of
America, Incorporated (the “Corporation”), by providing certain outside
directors with deferred compensation based on the Corporation’s success and
progress. The Plan was most recently restated effective as of January 1, 2003.
This restatement shall be effective with respect to amounts deferred on or after
January 1, 2016, even if an election to defer such amounts is made prior to such
date.
2.
DEFINITIONS

As used in this Plan, the following terms have the definitions set forth below.
(a)
“Account” means such term as defined in Section 7.

(b)
“Affiliate” means a Parent or Subsidiary of the Corporation or a Subsidiary of a
Parent.

(c)
“Board” shall mean the Board of Directors of the Corporation.

(d)
“Common Stock” means the Corporation’s common stock, par value of $0.01 per
share.

(e)
“Corporation” means such term as defined in Section 1.

(f)
“Deferral Period” means such term as defined in Section 6(b).

(g)
“Director” means a duly elected and acting member of the Board who receives
Director’s Fees from the Corporation for his or her services as a member of the
Board and who is not an officer or employee of the Company or any of its
Affiliates.

(h)
“Director’s Fees” means the following, whether payable in cash or Common Stock:

(i)
Annual retainer fees for services as a Director (including retainers paid to
Board and Committee chairs).

(ii)
Board and Committee meeting attendance fees.

(iii)
Any other form of compensation (including cash, share grants or participation
units) paid to a Director for service as a member of the Board or a Committee.

(i)
“Disability” means a physical or mental condition which, in the opinion of a
qualified doctor of medicine chosen by the Corporation, permanently prevents a
Director from carrying out his or her duties as a member of the Board.

(j)
“Fair Market Value” means the closing price of a share of Common Stock on the
New York Stock Exchange on a given date, or in the absence of market
transactions on such date, the closing price on the New York Stock Exchange on
the last day on which a sale occurred prior to such date.

(k)
“Parent” means any corporation (other than the Corporation or a Subsidiary) in
an unbroken chain of corporations ending with the Company, if, at the time
Director’s Fees are earned, each of the corporations (other than the Corporation
or a Subsidiary) owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.





--------------------------------------------------------------------------------




(l)
“Participant” means a Director who has satisfied the eligibility requirements of
Section 4 and who has Performance Units credited to his or her Account.

(m)
“Performance Unit” means a hypothetical share of Common Stock allocated to a
Participant on the Corporation’s records based on the Fair Market Value of the
Common Stock at the time of the grant.

(n)
“Plan” means such term as defined in Section 1.

(o)
“Plan Year” means the calendar year.

(p)
“Retirement” means retirement of a Participant as a Director.

(q)
“Subsidiary” means, with respect to an entity, any corporation, other than the
entity, in an unbroken chain of corporations beginning with the entity if, at
the time Director’s Fees are earned, each of the corporations, other than the
last corporation in the unbroken chain, owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

3.
ADMINISTRATION

The Board shall administer the Plan. Questions involving eligibility, benefits
or the interpretation or operation of the Plan shall be referred to the Board.
All determinations of the Board, in its sole discretion, shall be conclusive.
The Board may obtain such advice or assistance as it deems appropriate from
persons not serving on the Board. No Board member shall participate in any
decision that involves a determination of his or her personal rights or
obligations under this Plan.
4.
ELIGIBILITY

Each Director who is a Participant on January 1, 2016 shall continue to be a
Participant as of such date. Each individual who becomes a Director on or after
January 1, 2016 shall be eligible to participate as of the beginning of the next
Plan Year.
5.
NUMBER OF PERFORMANCE UNITS

The total number of Performance Units that may be granted under this Plan shall
not exceed one hundred thousand (100,000).
6.
ELECTION TO RECEIVE AND DEFER PERFORMANCE UNITS

(a)
With respect to each Plan Year, a Participant shall be eligible to receive a
grant of Performance Units in lieu of all or any portion of his or her
Director’s Fees by making and filing with the Board a written election by the
date specified by the Corporation, which shall be no later than the December 31
prior to the first day of the Plan Year in which such Director’s Fees would
otherwise be earned.

(b)
A Participant who elects to receive a grant of Performance Units in lieu of his
or her Director’s Fees for any Plan Year under Section 6(a) shall also be
eligible at such time to elect to defer payment of such Performance Units (1)
for a period of five (5) or seven (7) years from the last day of the calendar
year in which a Performance Unit is granted or (2) to Retirement (“Deferral
Period”). The Participant shall designate to receive payment of such Performance
Units in a single payment or up to five (5) substantially equal annual
installment payments. With respect to each grant of Performance Units, a
Participant may elect a different Deferral Period and manner of payment
hereunder. A Participant who does not affirmatively elect a Deferral Period





--------------------------------------------------------------------------------




shall be deemed to have elected a Deferral Period until Retirement with
distribution to be made in a single payment.
(c)
Any election (or deemed election) under Section 6 with respect to a Performance
Unit shall become irrevocable as of the December 31 prior to the first day of
the calendar year in which such Performance Unit is granted.

(d)
In accordance with the provisions of this Section 6(d), a Participant may change
the Deferral Period and/or the form of payment for Performance Units which
relate to a particular year by making a re-deferral election and/or an election
to have such Performance Units paid in a different form. Any election under this
Section 6(d) must comply with all of the following requirements: (1) no prior
election to change the Deferral Period or form of payment may have been made
with respect to the same year’s deferrals, (2) the election is made at least one
year prior to the date the distribution would otherwise have begun, (3) the
first payment with respect to which such election is made shall be deferred for
a period of not less than 5 years from the date such payment would otherwise
have been made, and (4) any election related to a payment that was otherwise to
be made at a specified time may not be made less than 12 months prior to the
date of the first scheduled payment. For purposes of applying the provisions of
this Section 6(d), installment payments shall be considered a single payment for
purposes of applying these subsequent deferral election rules.

7.
PERFORMANCE UNITS

Performance Units shall be credited to a Performance Unit Account (the
“Account”) established and maintained for a Participant. The Performance Units
shall be allocated to a Participant’s Account annually on the same day the
annual grant of shares is made to Directors, unless the Board approves a
different allocation date. The number of Performance Units shall equal the
number of full shares of Common Stock that the amount of Director’s Fees would
have purchased at Fair Market Value on the allocation date. Partial Performance
Units will not be allocated, and standard rounding will be applied to determine
the number of full Performance Units. The Account of a Participant shall be the
record of Performance Units granted to him or her under the Plan, is solely for
accounting and record keeping purposes and shall not require a segregation of
any Corporation assets or setting aside for or registering in the name of a
Participant any Common Stock. In addition, the existence of such record and the
Account shall not be deemed to create a trust of any kind or a fiduciary
relationship between the Corporation and a Participant or his or her
beneficiary. Each allocation of Performance Units under the Plan to a
Participant and the number and value of such Performance Units as of the date of
allocation shall be communicated annually to the Participant.
8.
RESTRICTIONS, PAYMENTS AND FORFEITURES

(a)
Restrictions. The Participant shall have no rights and privileges of a
shareholder as to the Performance Units credited to his or her Account.
Accordingly, the Participant shall have no right to receive dividends actually
paid or distributed at the time declared and no right to vote on account of any
allocation of Performance Units to his or her Account. In addition, no interest
in the Performance Units or any Account may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of at any time.

(b)
Payment of Performance Units.

(i)
Except as otherwise provided under Section 8 herein, distribution of the
Performance Units shall occur (or commence in the case of annual installments)
on the date immediately following the last day of the applicable Deferral
Period. Distribution shall be made in a single payment, unless at the time of





--------------------------------------------------------------------------------




deferral the Participant had elected to receive the Performance Units in annual
installments.
(A)
If distribution shall be made in a single lump sum, the amount of the
distribution shall equal (1) the Fair Market Value of a share of Common Stock as
of the last day of the Deferral Period multiplied by the number of Performance
Units credited to his or her account on such date, or (2) one share of Common
Stock in lieu of cash for each Performance Unit credited to his or her account
on the last day of the Deferral Period. The Board shall have the sole discretion
to determine whether such distribution shall be in cash or in stock.

(B)
If distribution shall be made in annual installments, the amount of each
installment shall equal (1) the Fair Market Value of a share of Common Stock as
of the last day of the Deferral Period (or the applicable annual anniversary
thereof), multiplied by the number of Performance Units being distributed in
such installment, or (2) one share of Common Stock in lieu of cash for each
Performance Unit being distributed in that installment.

(ii)
If a Participant ceases to be a Director prior to the end of the Deferral
Period, distribution of all Performance Units allocated to Participant’s Account
shall be made or commence at the time and in the form of payment elected or
deemed to be elected at the time of deferral. Payment shall be made to the
Participant’s beneficiary in the event of death, his or her estate in the case
of Disability if there is no attorney-in-fact, or the Participant, as the case
may be.

(iii)
In all cases, for purposes of compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”), payment shall be deemed to be made
upon the fixed date or payment event specified under subparagraph 8(b) if the
payment is made (a) thirty (30) days prior to the specified fixed payment date
or event; (b) a later date within the same calendar year as the specified fixed
payment date or event; (c) or, if later, by the 15th day of the third calendar
month following the specified fixed payment date or event. However, in no event
shall a Participant be permitted, directly or indirectly, to designate the
taxable year of the payment.

9.
REGULATORY COMPLIANCE AND LISTING

If the Board decides to deliver Common Stock in lieu of cash under Section 8,
the issuance or delivery of any Common Stock may be postponed by the Corporation
for such period as may be required to comply with any applicable requirements
under the Federal securities laws, any applicable listing requirements of any
national securities exchange and requirements under any other law or regulation
applicable to the issuance or delivery of such shares, and the Corporation shall
not be obligated to issue, purchase or deliver any Common Stock if the issuance,
purchase or delivery of such shares shall constitute a violation of any
provision of any law or of any regulation of any governmental authority or any
national securities exchange. If the Company is unable to deliver Common Stock
after a reasonable period of time, the Board shall direct the delivery of cash
under Section 8 to satisfy the distribution of Performance Units. As a condition
to receipt of Common Stock, the Participant shall execute such agreements and
other documents as the Corporation may reasonably request for securities law
purposes.




--------------------------------------------------------------------------------




10.
ADJUSTMENTS

In the event of any change in the outstanding shares of Common Stock by reason
of a merger, consolidation, recapitalization, reclassification, reorganization,
stock split, reverse stock split, combination of shares, stock dividend or
similar transaction, the Board shall proportionately adjust, in an equitable
manner, the number of Performance Units held by a Participant under the Plan and
the total number of Performance Units which may be granted under the Plan under
Section 5.
11.
DESIGNATION OF BENEFICIARY

Each Participant may designate one or more beneficiaries to receive all payments
due to such Participant hereunder upon his or her death. Such beneficiary
designation may be revoked or amended by such Participant, from time to time, by
appropriate notice in writing delivered to the General Counsel of the
Corporation. In the absence of any beneficiary designation or in the event that
the designated beneficiaries shall not be living at the time of death of the
Participant, the account value on the date of death of the Participant shall be
payable and delivered to the estate of such deceased Participant.
12.
TERMINATION OR AMENDMENT OF PLAN

The Board may at any time terminate the Plan and may from time to time alter or
amend the Plan or any part thereof (including any amendment deemed necessary to
ensure that the Corporation may comply with any regulatory requirement referred
to in Section 9), provided that, (a) unless otherwise required by law, the
rights of a Participant with respect to Performance Units granted prior to such
termination, alteration or amendment may not be impaired without the consent of
such Participant and, further, that (b) to the extent the approval of the
Corporation’s shareholders is required under applicable laws or regulations with
respect to such alteration or amendment, such approval of the Corporation’s
shareholders is appropriately obtained.
13.
MISCELLANEOUS

(a)
Nothing in the Plan shall be deemed to create any obligation on the part of the
Board to nominate any Director for reelection by the Corporation’s shareholders.

(b)
Neither the adoption of this Plan by the Board nor the submission of the Plan to
the Corporation’s shareholders for approval shall be construed as creating any
limitations on the power or authority of the Board to adopt such other
additional incentive or other compensation arrangements as the Board may deem
necessary or desirable.

(c)
The Corporation shall have the right to (i) deduct from all amounts paid
pursuant to the Plan any taxes required by law to be withheld with respect to
such amounts, and (ii) require, within three (3) months after issuance or
delivery of any Common Stock, payment by the Participant of any taxes required
by law with respect to the issuance or delivery of such shares.

(d)
The shares of any Common Stock delivered under the Plan may be either authorized
but unissued shares or shares which have been or may be reacquired by the
Corporation, as determined from time to time by the Board. In either case, the
shares shall be fully registered and transferable without restriction.

(e)
All costs and expenses incurred in the operation and administration of this Plan
will be borne by the Corporation.

(f)
No rights, interests, or benefits under this Plan may be assigned, transferred,
pledged, or hypothecated in any way. Such rights, interests or benefits shall
not be subject to execution, attachment, or similar process. Any attempted
assignment, transfer, pledge,





--------------------------------------------------------------------------------




or hypothecation, or other disposition of such rights, interests, or benefits
contrary to the preceding provisions, or the levy of any attachment or similar
process thereupon, shall be null and void and without effect.
(g)
This Plan shall be binding upon and inure to the benefit of the successors and
assigns of the Corporation, whether by way of merger, consolidation, operation
of law, assignment, purchase or other acquisition of substantially all of the
assets or business of the Corporation and any such successor or assign shall
absolutely and unconditionally assume all of the Corporation’s obligations
hereunder.

(h)
The Plan will be governed by the laws of the State of Missouri.

(i)
The payments to a Participant or his or her beneficiary hereunder shall be made
from assets which shall continue, for all purposes, to be part of the general,
unrestricted assets of the Corporation. No person shall have any interest in any
such assets by virtue of the provisions of the Plan. The Corporation’s
obligation hereunder shall be an unfunded and unsecured promise to pay money in
the future. To the extent that any person acquires a right to receive payments
from the Corporation under the provisions hereof, such right shall be no greater
than the right of any unsecured general creditor of the Corporation. No such
person shall have nor acquire any legal or equitable right, interest or claim in
or to any property or assets of the Corporation.

(j)
Payments and benefits under this Plan are intended to comply with Code Section
409A to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Plan shall be interpreted and administered to be in compliance
therewith. For purposes of Code Section 409A, a Participant’s entitlement to
annual installment payments shall be treated as an entitlement to a single
payment. For purposes of this Agreement, a termination of directorship or
Retirement shall only be deemed to occur if such termination constitutes a
“separation from service” within the meaning of Code Section 409A.

14.
EFFECTIVE DATE

The restated Plan shall become effective as of January 1, 2016, or such later
date as the Board may determine.
IN WITNESS WHEREOF, the Corporation has executed this Plan restatement on the
date and year first above-written.
REINSURANCE GROUP OF AMERICA, INCORPORATED




By: /s/ A. Greig Woodring
A. Greig Woodring
President and Chief Executive Officer
ATTEST:




By: /s/ William L. Hutton
William L. Hutton, Secretary




Amended and Restated Plan Approved: September 21, 2015 (effective January 1,
2016)




